The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 18, 2014

                                       No. 04-13-00883-CR

                                        Santos GUEVARA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4704
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
        On March 10, 2014, the trial court clerk notified this court that the clerk’s record would not
be filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing
the record and that appellant is not entitled to appeal without paying the fee. The trial court clerk
stated the record would be filed “20 days after receipt of payment.” The clerk of this court has since
been informed that appellant has paid for the clerk’s record.

        Jan Davis is the official responsible for preparing, certifying and timely filing the clerk’s
record. Ms. Davis is hereby ORDERED to file the clerk’s record in this appeal no later than April 7,
2014.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court